                  Case 3:21-cv-06017-JSC Document 1 Filed 08/04/21 Page 1 of 9



 1       Sarah E. Marinho, SBN 293690
         Dmitry Stadlin, SBN 302361
 2
         STADLIN MARINHO LLP
 3       111 N. Market St., Suite 300
         San Jose, CA 95113
 4       T: (408) 645-7801
         F: (408) 645-7802
 5
         E: sm@stadlinmarinho.com
 6
         Attorneys for Plaintiff
 7

 8
                                     UNITED STATES DISTRICT COURT
 9                                  NORTHERN DISTRICT OF CALIFORNIA
10

11       ISAAC JONES,                                      Case No. 21-cv-06017

12                                  Plaintiff,
                                                           COMPLAINT FOR DAMAGES
13               v.
14       COUNTY OF SAN MATEO COUNTY,                       DEMAND FOR JURY TRIAL
         JAMES SALOMAA, NICHOLAS
15       JANAKOS, and DENNIS LOUBAL,
16
                                   Defendants.
17

18
                                                  INTRODUCTION
19

20       1.    Plaintiff Isaac Jones files this complaint against the County of San Mateo and

21       Correctional Deputy James Salomaa, Officer Nicholas Janakos, and Sergeant Dennis Loubal
22
         hereinafter Defendants, because on August 5, 2019, Defendants failed to protect Isaac Jones
23
         from a brutal and foreseeable attack by a man twice his size whom Defendants were aware
24
         had a recent history of unprovoked attacks on people who were in the custody of the San
25

26       Mateo County Sheriff’s Office.

27   /
28
     ______________________________________________________________________________________
     Complaint for Violation of Civil Rights
     Isaac Jones v. County of San Mateo, et al.
     Case No. 21-cv-06017
                                                       1
                 Case 3:21-cv-06017-JSC Document 1 Filed 08/04/21 Page 2 of 9



 1                                                JURISDICTION
 2
      2.      The claims alleged herein arise pursuant to 42 U.S.C. § 1983 and the Fourteenth
 3
      Amendment to the United States Constitution.
 4
      3.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1343, and
 5

 6    1367.

 7                                                  VENUE
 8
      4.      Venue is proper in the Northern District of California under 28 U.S.C. § 1391(b)
 9
      because the unlawful acts, practices and omissions giving rise to the claims brought by
10

11    Plaintiff occurred in the County of San Mateo, which is within this judicial district.

12                                                  PARTIES
13    5.      Plaintiff Isaac Jones was at all times complained of herein, a pretrial detainee in the
14
      custody of Defendant San Mateo County’s Sheriff’s Office.
15
      6.      Defendant County of San Mateo is a municipal corporation duly organized under the
16

17    laws of the State of California. San Mateo County Sheriff’s Office is a subdivision of

18    County, and the Sheriff’s Office Corrections Division operates the County’s jail facilities and
19
      ensures that detainees get to and from court. County is responsible for ensuring that jail
20
      policies and practices do not violate individuals’ substantive and procedural due process
21
      rights.
22

23    7.      At all times mentioned herein, Defendant James Salomaa was employed as a

24    correctional deputy for defendant County. Defendant Salomaa is sued individually and as a
25
      correctional deputy for the County. By engaging in the conduct described below, Defendant
26
      Salomaa acted under the color of law and in the course and scope of his employment for
27

28
      Defendant County. By engaging in the                  conduct described here, Defendant Salomaa
     ______________________________________________________________________________________
     Complaint for Violation of Civil Rights
     Isaac Jones v. County of San Mateo, et al.
     Case No. 21-cv-06017
                                                        2
                 Case 3:21-cv-06017-JSC Document 1 Filed 08/04/21 Page 3 of 9



 1    exceeded the authority vested in him as a correctional deputy under the United States
 2
      Constitution and as an employee of the County.
 3
      8.     At all times mentioned herein, Defendant Dennis Loubal was employed as a
 4
      correctional sergeant for defendant County. Defendant Loubal is sued individually and as a
 5

 6    correctional sergeant for the County. By engaging in the conduct described below, Defendant

 7    Loubal acted under the color of law and in the course and scope of his employment for
 8
      Defendant County. By engaging in the conduct described here, Defendant Loubal exceeded
 9
      the authority vested in him as a correctional sergeant under the United States Constitution and
10

11    as an employee of the County.

12    9.     At all times mentioned herein, Defendant Nicholas Janakos was employed as a
13    correctional officer for defendant County. Defendant Janakos is sued individually and as a
14
      correctional officer for the County. By engaging in the conduct described below, Defendant
15
      Janakos acted under the color of law and in the course and scope of his employment for
16

17    Defendant County. By engaging in the conduct described here, Defendant Janakos exceeded

18    the authority vested in him as a correctional officer under the United States Constitution and
19
      as an employee of the County.
20
                                           FACTUAL ALLEGATIONS
21
     San Mateo County Sheriff’s Deputy Placed Plaintiff in a Locked Cell with a Known
22
     Violent Felon with a Recent History of Unprovoked Attacks
23
      10.    On August 5, 2019, Plaintiff Isaac Jones was in the custody of the San Mateo County
24
      Sheriff’s Office for a non-violent offense and was in a holding area for detainees being
25

26    transported to and from court, when Deputy James Salomaa placed him into a holding cell

27    with Alan Joseph Marquez.
28
     ______________________________________________________________________________________
     Complaint for Violation of Civil Rights
     Isaac Jones v. County of San Mateo, et al.
     Case No. 21-cv-06017
                                                     3
                 Case 3:21-cv-06017-JSC Document 1 Filed 08/04/21 Page 4 of 9



 1    11.    At the time Salomaa placed Marquez and Jones into the cell together, Salomaa knew
 2
      that Marquez had committed multiple recent unprovoked attacks on fellow prisoners on days
 3
      he had court, including two other attacks since June of 2019 which had resulted in criminal
 4
      charges against Marquez.
 5

 6    12.    Salmoaa’s supervisor at the time, Sergeant Dennis Loubal, was present when Salomaa

 7    placed Marquez and Jones into the cell together and knew that Marquez was a serious threat
 8
      to Jones’ safety.
 9
      13.    Correctional Officer Nicholas Janakos was present in the holding area when Jones was
10

11    put into the holding cell with Marquez, yet he failed to protect Jones from Marquez’

12    foreseeable attack even though he had been personally present when Marquez had attacked
13    someone else without provocation on a prior occasion.
14
      14.    There were other areas where Jones could have been placed rather than in the cell with
15
      Marquez, including other holding cells, benches or the hallway.
16

17    15.    Jones did not know Marquez, had never interacted with him before and knew nothing

18    about his propensity for violence.
19
      16.    At the time of the incident, Marquez weighed 240 pounds and was approximately six
20
      feet tall. Jones weighed about 120 pounds and was approximately five feet six inches tall.
21
      17.    Video shows that within 30 seconds of Marquez and Jones being put together in the
22

23    holding cell, Marquez attacked Jones as he was sitting on the bench, striking him multiple

24    times in the head, face and neck. Jones fell to the ground in the fetal position.
25
      18.    Marquez used a sharpened toothbrush as a weapon and attacked Jones with the shank,
26
      using a stabbing motion, striking him in the head, neck and back.
27

28
     ______________________________________________________________________________________
     Complaint for Violation of Civil Rights
     Isaac Jones v. County of San Mateo, et al.
     Case No. 21-cv-06017
                                                      4
                 Case 3:21-cv-06017-JSC Document 1 Filed 08/04/21 Page 5 of 9



 1    19.    As Jones lay in the fetal position with his hands and arms trying to protect his face and
 2
      neck from being stabbed, Marquez viciously stomped his head, then kicked his head.
 3
      20.    Deputy Salomaa heard the altercation, so he and Sergeant Dennis Loubal responded to
 4
      the cell. Salomaa saw Marquez on top of Jones and Marquez was kicking Jones in the face.
 5

 6    21.    Salomaa pulled the back of Marquez’ shirt and pulled him away from Jones to the other

 7    side of the cell.
 8
      22.    Jones had visible injuries to his head, including a puncture wound from the shank.
 9
      23.    Jones thought that he would be killed during the incident.
10

11    24.    Salomaa arrested Marquez for attempted murder of Jones.

12    25.    Marquez was subsequently convicted of felony violation of California Penal Code
13    Section 245(a)(4), Assault by Means Likely to Produce Great Bodily Injury, for his attack on
14
      Jones.
15
      San Mateo County was on Notice that Marquez Had a Recent History of Unprovoked
16
      Attacks, but Pursuant to Custom, Marquez was Not Segregated to Protect Others
17
      26.    On June 10, 2019, Marquez was in the custody of the San Mateo County Sheriff’s
18
      Office and was in a holding cell on the fourth floor of the San Mateo County Hall of Justice
19

20    for his arraignment on two violent felony assaults that had occurred June 8, 2019. Out of

21    nowhere, Marquez brutally attacked a fellow prisoner, Bruce Devisser, striking him with
22
      closed fists on his face, head and body, and kicking him in the chest. This attack was
23
      witnessed by Deputy Kristopher Hart and was also captured on surveillance video.
24
      27.    As with the attack that would later occur on Plaintiff Isaac Jones, the attack on Devisser
25

26    was unprovoked; Marquez and Devisser did not know each other and had not interacted prior

27    to the attack.
28
     ______________________________________________________________________________________
     Complaint for Violation of Civil Rights
     Isaac Jones v. County of San Mateo, et al.
     Case No. 21-cv-06017
                                                      5
                 Case 3:21-cv-06017-JSC Document 1 Filed 08/04/21 Page 6 of 9



 1    28.    As with the attack on Jones, Devisser did not strike Marquez and just covered his head
 2
      and face with his hands to the extent he could due to be restrained in waist chains.
 3
      29.    As with the attack on Jones, Devisser suffered pain to his head.
 4
      30.    The next day, Marquez struck again. On June 11, 2019, Marquez was being escorted
 5

 6    down the path connecting the San Mateo County Maguire Correctional Facility to the

 7    courthouse. Marquez and some fellow prisoners were waiting to be transported to court when
 8
      Marquez purposely rammed the man in front of him, Juan Guardado-Laines, and then began
 9
      to strike him multiple times in the abdominal area with closed fists.
10

11    31.    As with the attack that would later occur on Plaintiff Isaac Jones, the attack on

12    Guardado-Laines was unprovoked; Marquez and Guardado-Laines did not know each other
13    and had not interacted prior to the attack.
14
      32.    As with the attack on Jones, Guardado-Laines did not strike Marquez.
15
      33.    Correctional Officer Nicholas Janakos was present for this attack on Guardado-Laines
16

17    and was also on duty in the holding area when Jones was later placed in the cell with Marquez

18    and attacked, yet he failed to protect Jones from Marquez’ foreseeable attack.
19
      34.    The attacks leading up to the attack on Plaintiff resulted in the Sheriff’s Office referring
20
      Marquez to the District Attorney’s Office for criminal charges.
21
      35.    The Sheriff’s Office therefore had notice of Marquez’ propensity for violence towards
22

23    other people in custody yet, pursuant to County custom, staff failed to segregate him for the

24    protection of others as required by Title 15 (15 CCR 1053; 15 CCR 1055). This failure was
25
      due to the omission of a policy regarding segregating violent prisoners, a practice of not
26
      segregating violent prisoners, and/or a failure to train staff on segregating violent prisoners
27

28
      with a history of violence on other people in        custody. The practice of not properly
     ______________________________________________________________________________________
     Complaint for Violation of Civil Rights
     Isaac Jones v. County of San Mateo, et al.
     Case No. 21-cv-06017
                                                       6
                   Case 3:21-cv-06017-JSC Document 1 Filed 08/04/21 Page 7 of 9



 1        segregating violent prisoners is evinced by the fact that on multiple occasions, multiple
 2
          Sheriff’s Office staff made the decision to not segregate Marquez despite his objective
 3
          propensity for violence. Those decisions not to segregate Marquez include at the time of his
 4
          booking into the jail on June 8, 2019 for violent attacks on two different victims, and again
 5

 6        after his attacks on June 10 and June 11.

 7        36.   This constitutionally deficient custom of failing to protect people like Jones from
 8
          dangerous people like Marquez was the direct cause of Jones’ injuries.
 9
          37.   Defendants Salomaa, Loubal and Janakos were deliberately indifferent to Jones’s safety
10

11        when they followed this unacceptable custom and allowed Jones to be placed with Marquez

12        despite his assaultive behavior.
13        Plaintiff Isaac Jones Suffered Physical and Emotional Injuries as a Result of
14        Defendants’ Acts and Omissions.

15        38.   Plaintiff Isaac Jones suffered head injuries and had headaches for weeks following the
16        attack. He was previously diagnosed with Post-Traumatic Stress Disorder (“PTSD”) before
17
          this attack, and his PTSD was exacerbated by the savage attack by Marquez. Jones continues
18
          to suffer depression, anxiety, nightmares, flashbacks and fear due to this wholly preventable
19

20        attack and now seeks compensation for this violation of his constitutional rights.

21   //
22

23

24

25

26

27

28
     ______________________________________________________________________________________
     Complaint for Violation of Civil Rights
     Isaac Jones v. County of San Mateo, et al.
     Case No. 21-cv-06017
                                                         7
                 Case 3:21-cv-06017-JSC Document 1 Filed 08/04/21 Page 8 of 9



 1                                                CLAIMS FOR RELIEF
 2
                                FIRST CAUSE OF ACTION
 3                           42 U.S.C. § 1983 – Failure to Protect
      Against Defendants Salomaa, Loubal and Janakos and Monell Liability as to County of
 4                                        San Mateo
 5
     39.     Plaintiff re-alleges and incorporates by reference the foregoing Paragraphs of this
 6
     Complaint as though fully set forth herein.
 7
     40.     Defendants could have taken action to prevent unnecessary harm to Plaintiff, but
 8

 9   refused or failed to do so.

10   41.     Defendants demonstrated deliberate indifference to their constitutional obligation to
11
     protect Plaintiff from harm.
12
     42.     Defendants were on notice that Plaintiff faced a heighted risk of harm, as Plaintiff was
13

14
     subject to attack by Marquez, who was known to all Defendants as a combative detainee who

15   was twice Plaintiff’s size.
16   43.     The County has a policy and practice of not ensuring that people are housed in areas
17
     where they will be safe from violence, a custom of failing to segregate combative detainees,
18
     and a policy and practice of failing to supervise holding cells to prevent physical violence
19

20   among those detained. These policies and practices directly caused Plaintiff to be beaten by

21   Marquez upon placement in the holding cell, demonstrating County’s deliberate indifference to
22
     Plaintiff’s safety.
23
     44.     As a result of the County’s failure to protect Plaintiff, and the County’s policies and
24
     procedures, Plaintiff Isaac Jones suffered head injuries and had headaches for weeks following
25

26   the attack. He was previously diagnosed with Post-Traumatic Stress Disorder (“PTSD”) before

27

28
     ______________________________________________________________________________________
     Complaint for Violation of Civil Rights
     Isaac Jones v. County of San Mateo, et al.
     Case No. 21-cv-06017
                                                          8
                 Case 3:21-cv-06017-JSC Document 1 Filed 08/04/21 Page 9 of 9



 1   this attack, and his PTSD was exacerbated by the savage attack by Marquez. Jones continues
 2
     to suffer depression, anxiety, nightmares, flashbacks and fear.
 3

 4    Dated: August 4, 2021
 5

 6
                                                                  _/s/Sarah E. Marinho___________
 7                                                                SARAH E. MARINHO
 8
                                                                  Attorney for Plaintiff

 9
      JURY TRIAL DEMANDED
10

11    Dated: August 4, 2021

12

13                                                                _/s/Sarah E. Marinho___________
14                                                                SARAH E. MARINHO
                                                                  Attorney for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ______________________________________________________________________________________
     Complaint for Violation of Civil Rights
     Isaac Jones v. County of San Mateo, et al.
     Case No. 21-cv-06017
                                                      9
